Citation Nr: 0208399	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  93-04 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right arm, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1964 to May 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1992 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in November 1994 
and August 1997 when it was remanded for additional 
development.  In October 2000 the Board issued a decision in 
this case.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In October 2001, a Joint 
Motion for Remand was filed with the Court.  In an October 5, 
2001 Order, the Court granted the joint motion for remand and 
vacated the Board's October 2000 decision.

In an October 2001 Joint Motion for Remand filed with the 
Court, the appellant's representative raised the issue of 
entitlement to an increased disability rating for three scars 
which are the result of his gunshot wounds in service.  As 
noted in the introduction to the Board's August 11, 1997 
decision and remand, this issue has not been addressed by the 
RO since it was the subject of an unappealed September 1996 
rating decision wherein the RO granted service connection for 
the three scars and assigned a 10 percent disability rating 
under Diagnostic Code 7804 for tender and painful scars.  
Accordingly, the issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The residuals of the gunshot wound to the appellant's 
right arm are manifested by severe injuries to Muscle Groups 
III, V, and VI and moderate impairment of the musculospiral 
nerve.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent, but no higher, disability 
rating for injuries to Muscle Groups III, V, and VI have been 
met.  38 C.F.R. § 4.54, 4.55, 4.56 (1996); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.55, 4.56, 
4.59, 4.71a, Diagnostic Code 5205, 4.73, Diagnostic Codes 
5303, 5304, 5305, 5306, 5307 (2001).

2.  The criteria for a 30 percent disability rating for 
incomplete paralysis of the musculospiral nerve have been 
met.  38 C.F.R. § 4.55(g) (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.55(a), 4.59, 4.120, 
4.123, 4.124, 4.124a, Diagnostic Codes 8510, 8511, 8512, 
8513, 8514 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service medical records reflect that, while 
serving in Vietnam on August 25, 1968, he sustained a 
through-and-through gunshot wound to his right upper arm.  
This wound caused an open comminuted fracture of the mid-
shaft of his right humerus and radial nerve palsy.  The 
entrance and exit wounds were on the anterolateral and 
posteromedial upper right arm.  The wounds were debrided.  On 
August 27, 1968, the diagnosis was through-and-through 
gunshot wound with fracture of the right humerus and 
paralysis of the radial nerve.  The appellant was unable to 
extend his wrist, fingers or thumb. distally along the upper 
arm as far as the upper humerus.  On September 2, 1968, the 
diagnosis was of a gunshot wound, right arm, through and 
through, and fracture of the proximal humerus and median 
nerve palsy.

Post-service, at a December 1975 VA examination, it was noted 
that the appellant was right-handed.  The appellant 
complained that any touch to the skin in the area of the 
right radial nerve caused a paresthesia type effect.  He also 
complained of weakness in the muscles of his right hand.  
Following an examination, the examiner noted that the 
appellant had organic disease of his radial nerve and 
diagnosed was partial peripheral neuropathy of the radial 
nerve secondary to the gunshot wound in Vietnam.  A 
neurologic consultation showed that the appellant had a 
decreased triceps jerk.  There was hyperesthesia on scars and 
on the radial aspect of the forearm in radial nerve 
distribution.  The diagnosis was partial right radial nerve 
paralysis.

At a February 1992 VA muscles examination, the appellant 
complained of decreased grip and strength in his right hand 
and pain over the dorsum of the right hand.  The muscles 
penetrated were in the axillary area and also affected were 
anterior and posterior arm muscles.  The muscle grading 
system of the right arm was good-full range of motion but 
less than normal resistance.  Shoulder movements were good; 
however, extremes of abduction and external rotation of his 
right shoulder appeared to be limited because of the slight 
scarring in the posterior axillary area.  Although the 
appellant described radial nerve damage to his right hand, 
there was no evidence of any wrist drop.  He was able to 
extend the wrist and abduct the thumb, and he could extend 
the fingers normally.  There was 4/5 strength in the right 
hand compared to 5/5 in the left hand.  There was no 
abnormality in the dorsum of the right hand and no tenderness 
in that area.  He appeared to have slightly decreased 
pinprick sensation in the little, ring, and middle fingers of 
the right hand.  X-ray examination of the right humerus 
revealed deformity of the middle third of the humerus due to 
an old healed fracture with a surgical plate and screws in 
place.

At a January 1995 VA examination, the appellant complained of 
dysesthesia over the scars at the anterior and posterior 
right arm, slightly diminished sensation at the tips of the 
fingers of his right hand, and diminished sensation at the 
dorsum of his right hand over the level of the first, second, 
and third metacarpals.  Two scars were noted on the 
anterolateral right arm measuring 10-centimeters and 9-
centimeters in length.  There was another scar, measuring 22-
centimeters in length, from the posterior right arm to the 
posterior right shoulder.  There was some tenderness to 
palpation over the scars at his anterolateral right arm.  
There was slight muscle atrophy at the right biceps and 
triceps as compared to the left.  There was firm grip in both 
hands, equal bilaterally.  Radial pulses were normal 
bilaterally.  The right shoulder flexed forward to 150 
degrees and could flex weakly from 150 degrees to 180 
degrees.  The right shoulder abducted to 140 degrees.  The 
appellant was able to flex his right elbow to 120 degrees and 
extend it to zero degrees.  Right wrist dorsiflexion was to 
60 degrees and palmar flexion to 70 degrees.  He was able to 
supinate his right forearm to 60 degrees and pronate it to 80 
degrees.  The diagnoses included residual injuries to muscle 
groups IV and V of the right arm.

At a May 1996 VA miscellaneous neurological disorders 
examination, the appellant complained of decreased strength 
in his right upper extremity and intermittent dysesthesia or 
pins and needles over the dorsum of his right hand.  He also 
had intermittent pain in his upper right arm.  The appellant 
was able to flex his right shoulder to 150 degrees and abduct 
it to 150 degrees.  He was able to flex his elbow to 135 
degrees and extend it to zero degrees.  Pronation and 
supination were both to 80 degrees.  He had decreased 
strength in the right upper extremity on flexion and 
extension of his elbow.  He had loss of muscle mass of his 
right biceps, triceps, and posterior deltoid.  He stated that 
the posterior scar was tight and limited the motion of his 
shoulder.  The examiner diagnosed history of gunshot wound 
right upper extremity, status post open reduction with 
internal fixation of a fracture of the right humerus, status 
post bone graft to the right humerus for nonunion and a 
history of radial nerve injury.

At a June 1996 neurology consultation, the appellant 
complained of weakness in the right arm.  He had atrophy in 
the right biceps, triceps, and brachioradialis muscle.  
Sensation was mildly diminished over the dorsal aspect of the 
right hand, specifically over the fourth and fifth digits.  
There was a Tinel's sign at the right elbow and equivocally 
over the median nerve.  The appellant had significant motor 
weakness with mild atrophy of the biceps and triceps muscles 
indicating a branch of the median nerve and probable radial 
nerve involvement proximally.  He also had mild weakness with 
grasp and dorsiflexion indicating again radial and medial 
nerve involvement.  He also had sensory loss seen in the 
right hand that was compatible with an ulnar nerve 
distribution.  He did have a Tinel's sign at the right elbow 
compatible with tardy ulnar nerve palsy.  The examiner 
recommended a nerve conduction velocity test and a needle 
electromyography (EMG) study.  After conducting these tests, 
the examiner concluded that there was electrophysiological 
evidence of right brachial plexopathy along with a 
superimposed right carpal tunnel syndrome and distal ulnar 
neuropathy at the right wrist.

In September 1996 a VA medical doctor, who was assigned to 
the rating board, contacted the appellant to clarify the 
direction of the bullet wound sustained by the appellant in 
Vietnam.  The appellant reported being hit with at least two 
bullets.  He stated that the bullet in the arm was a through-
and-through wound shattering the bone and that the one in the 
axilla was also a through-and-through wound.  The appellant 
complained of weakness in his arm.  He stated that he had to 
make adjustments in his work as a mechanic but that he had no 
choice but to do so.  The scars were still very sensitive to 
touch.  Following the conversation, the VA physician reviewed 
the appellant's claims folder, which at that time lacked many 
of the service medical records, and drafted a statement.  The 
examiner noted that the appellant's statement was consistent 
with the location and the character of the scars.

The physician explained that the nerves of the brachial 
plexus as they traverse the axillary area and upper arm are 
all very close together and lie close to the axillary and 
brachial arteries.  A high velocity bullet in this area could 
be expected to produce damage to several radicular groups of 
the brachial plexus due to either direct injury and/or 
indirect injury due to the cavitation effect or later 
scarring.  Therefore, some damage may be apparent immediately 
and some could develop years later as scars contract.  The 
compound comminuted fracture of the humerus and the certain 
muscle injury associated with the initial injury and repeated 
surgeries would also be expected to produce scarring.

An EMG in November 1974 showed many positive sharp waves and 
decreased number of motor potentials suggestive of partial 
denervation.  Although the examiner then did not feel that 
the results were reliable, the EMG in July 1996 showed no 
significant change.  Positive sharp waves were seen 
significantly in the right biceps and right triceps.  The 
biceps are innervated by the musculocutaneous nerve and the 
triceps by the radial nerve.  At the appellant's separation 
examination in December 1974, strength of the triceps was 2+, 
and strength of the dorsiflexors was 3+ as compared with 4+ 
on the left.  The extensors are supplied by the radial nerve.  
No tests of the ulnar median or musculocutaneous nerves were 
in the report.

The December 1975 VA examination showed decreased strength of 
the flexors of the hand.  These are innervated by the median 
and ulnar nerves.  The neurologic consultation showed triceps 
strength of 4/5, extension of the finger 4/5, and a 
questionable subtle biceps weakness.  The diagnosis was 
partial radial nerve paralysis and rule out entrapment of the 
superficial branch of the musculocutaneous nerve in scar.  
The neurologic consultation and the general examination did 
not correlate completely with each other.

From reviewing these records the VA physician concluded that 
there was involvement of the following muscles and their 
nerves:  brachioradialis (muscle group V) and the radial 
nerve; triceps (muscle group VI) and the radial nerve; 
deltoid (muscle group III) and the axillary nerve; biceps 
(muscle group V) and the musculocutaneous nerve; and the hand 
flexors (muscle group VII) and the median nerve.  The 
physician added that, at the time of separation from service, 
there was evidence of injury to multiple radicular groups of 
the brachial plexus.  The degree of injury was moderate.  
Although there had been some increase in disability in the 
various muscles shown on recent examination, this was 
considered to be due to nerve injury rather than muscle 
injury.

At a November 1996 VA scars examination, two scars were noted 
on the anterolateral aspect of the appellant's right upper 
arm.  One was vertical and the other was slightly oblique; 
they measured 9 and 10-centimeters respectively.  There was 
also a third scar measuring approximately 22 to 23-
centimeters on his posterior right upper arm extending across 
the posterior axillary fold.  The scars were described as 
flat, brownish, and not significantly deep.  No keloid 
formation, inflammation, or swelling was noted.  On objective 
demonstration, the appellant complained of increased 
sensitivity.

At a November 1996 VA muscles examination, the appellant 
complained of weakness in the upper right arm.  He had mild 
atrophy of the deltoid, triceps, and biceps muscles.  He had 
decreased grip strength in the right hand compared to the 
left.  He had no tissue loss but some mild to moderate 
atrophy.  The muscles penetrated by the gunshot were the 
right triceps, biceps, and deltoid muscles.  There were no 
adhesions and no damage to any tendons.  There was partial 
injury of the right radial nerve.  He did have good strength, 
and it seemed to be equal between right and left.  There was 
no evidence of pain, but the appellant had hypersensitive 
scars.  There was no evidence of muscle hernia.

At a November 1996 VA joints examination, the appellant 
reported that he was unable to fully use his right shoulder 
because of a scar that went across the posterior portion of 
the axilla.  He complained of decreased motion in the right 
shoulder.  He had no tenderness over the shoulder joint.  He 
was able to flex his shoulder forward to 170 degrees, abduct 
it to 170 degrees, rotate it externally to 80 degrees, and 
rotate it internally to 90 degrees.

At a VA muscles examination in August 1998, the examiner 
reviewed the claims folder including service medical records.  
The examiner noted that the appellant was shot in the right 
arm and that the bullets entered from the outer aspect of the 
arm and came out from the posterior aspect.  The appellant 
experienced weakness in his right upper extremity and 
subsequently underwent plate fixation surgery.  The available 
records also showed brachial plexopathy involvement and 
musculospiral nerve involvement in the injury.  The appellant 
complained of residual pain in the right arm and a weak grip.  
He further indicated that he had occasional pins and needles 
sensation in the dorsum of the hand.

On physical examination, the right wrist revealed normal 
dorsiflexion, palmar flexion, and ulnar and radial 
deviations, but, when resistance was applied, his strength 
decreased to 4/5.  This was more or less quite diffuse in all 
the muscle groups.  There was no hand intrinsic soft tissue 
atrophy.  Sensory testing revealed a mild complaint of 
numbness in the radial distal distribution.  The median and 
ulnar nerve sensory functions were in the functional range.

Right elbow flexion was easily possible from 0 to 135 
degrees, which was normal.  Supination/pronation, both to 98 
degrees, were considered normal.  The muscle strength in the 
forearm was 5/5 until resistance was applied and then it 
dropped to 4/5 but remained functional.  At arm level, 
strength was noted to be 4/5.  Range of motion of the right 
shoulder was forward flexion to 150 degrees and with 
abduction to 160/180.  When combined with abduction, external 
rotation was mildly tight due to the posterior scar.  
External rotation was to 170-180 degrees, but if there was a 
stretch of the scar, it caused mild pain.

The posterior scar was 10 inches long with mild hypertrophy 
and mild dysesthesia but no inflammation, discharge, or other 
complication.  It extended from the lower scapula crossing 
the upper part of the posterior axillary line and extending 
to the arm.  Additional scars were noted to be over the 
anterolateral aspect of the right arm, 6 inches long and in a 
"Y" shape, with an oblique scar from the mid-point of the 
previous scar, extending toward the axilla approximately 5 
inches.  The scars were noted to have mild dysesthesia with 
hypersensitivity and very minimal hypertrophy, but no other 
complications.

The trapezius and scapular functions were within normal 
limits, and the deep tendon reflexes were present, 
bilaterally, with the right triceps and biceps mildly 
diminished.  There was no swelling or other clinical evidence 
of any reflex sympathetic dystrophy-type problems.  

At an August 1998 VA peripheral nerves examination, there was 
dysesthesia over the scar areas, which was considered to be 
localized in nature secondary to the cutaneous nerve 
involvement.  There was no evidence of right upper extremity 
paresthesia or paralysis.  Mild residual deficits were noted 
in the sensory distribution, especially peripherally in the 
radial distribution and proximally in the radial and triceps 
distribution including the musculospiral nerve with strength 
measured in the 4/5 range.  The Tinel sign over the median, 
ulnar and radial nerves was negative, and there was no 
clinical evidence of any active neuritis.  Electrodiagnostic 
studies revealed the sensory, motor, latency and nerve 
conduction of the peripheral nerves to be within normal 
limits.  Electromyography revealed chronic, mild residual 
neuropathic changes, especially in the biceps, brachial 
radialis, and deltoid muscles with no evidence of any acute 
denervation.

The examiner commented that, although the residual 
neuropathic changes were probably secondary to the previously 
diagnosed brachial plexopathy, there was no evidence of any 
plexopathy, peripheral nerve entrapment, or active 
neuropathy.  The diagnosis was right arm severe gunshot 
injury with residual muscular impairment, especially in the 
musculospiral radial distribution with strength and sensory 
deficits affecting general functional activities to a 
moderate level.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on this claim.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a July 1992 
Statement of the Case (SOC) and an April 2001 Supplemental 
Statement of the Case (SSOC), the RO informed the appellant 
of the type of evidence needed to substantiate his claim, 
specifically the evidence required for higher disability 
ratings for muscle and nerve injuries.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
discussions in the SOC and SSOC informed the appellant of the 
information and evidence needed to substantiate these claims 
and complied with VA's notification requirements.  

As for VA's duty to assist a veteran, the appellant not 
identified any treatment records that have not been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  As for VA's duty to obtain any medical 
examinations, that was fulfilled by providing VA examinations 
to the appellant in February 1992, January 1995, May 1996, 
November 1996, and August 1998.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Finally, the RO's 
efforts have complied with the instructions contained in the 
November 1994 and August 1997 Remands from the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2001); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2001).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (2001).  Impairments associated 
with a veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.  The critical element is that none of the 
symptomatology for any of the conditions can be duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct.  Esteban v. Brown, 6 Vet. App. 259 
(1994); see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Regarding musculoskeletal disabilities, such as the 
appellant's residuals of a gunshot wound, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2001).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2001); see also DeLuca, 8 Vet. 
App. 202.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2001); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2001).


1.  Muscle injury

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including the rating criteria for evaluating 
muscle injuries.  See 62 Fed. Reg. 30235 (June 3, 1997).  
Compare 38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 
4.53, 4.54, 4.55, 4.56, 4.73 (1996), with 38 C.F.R. §§ 4.55, 
4.56, 4.73 (2001).  This amendment was effective July 3, 
1997.  The RO considered the old regulations in a July 1992 
Statement of the Case and provided the rating criteria to the 
appellant.  The RO considered the new regulations in an April 
2000 Supplemental Statement of the Case and provided the 
rating criteria.  Therefore, the appellant and his 
representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the appellant's claim for an increased rating from July 3, 
1997, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to July 3, 1997, the Board cannot apply the revised 
regulations.  Based on a review of the regulations, the Board 
finds that the amendment of the regulations was 
organizational rather than substantive; therefore, neither 
version of the regulations is more favorable to the 
appellant.  See 62 Fed. Reg. at 30235-37.  Accordingly, the 
Board will limit its discussion to the amended regulations 
but will include citations to the parallel provisions in the 
pre-amendment regulations.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2001); see 38 C.F.R. § 4.54 (1996).  A muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a) 
(2001); see 38 C.F.R. § 4.55(g) (1996).  The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint.  38 C.F.R. § 4.55(d) (2001); see 
38 C.F.R. § 4.55(c) (1996); see also 62 Fed. Reg. at 30236.  
For compensable muscle group injuries that are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e) (2001); 
see 38 C.F.R. § 4.55(a) (1996); see also 62 Fed. Reg. at 
30236.  For rating purposes, the muscle groups of the 
shoulder girdle and arm are in the same anatomical region and 
the muscle groups of the forearm and hand are in the same 
anatomical region.  38 C.F.R. § 4.55(b) (2001); see 38 C.F.R. 
§§ 4.54, 4.55(a) (1996).  For muscle group injuries in 
different anatomical regions that do not act upon ankylosed 
joints, each muscle group injury shall be rated separately 
and the ratings combined under the provisions of 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.55(f) (2001).  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  38 
C.F.R. § 4.56(b) (2001).

The type of injury associated with a moderate muscle 
disability is described as being from through-and-through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  History should include evidence of in-service 
treatment for the wound, as well as a record of consistent 
complaints of symptoms of muscle wounds, particularly lower 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings should include small or linear entrance 
and (if present) exit scars, indicating short track of 
missile through muscle tissue, and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2001); see 38 C.F.R. 
§ 4.56(b) (1996).

The type of injury associated with a moderately severe muscle 
disability is described as being from through-and-through or 
deep penetrating wounds by a small high-velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  History should include prolonged hospitalization 
in service for treatment of the wound and consistent 
complaints of the cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Tests of 
strength, endurance, or coordination movements compared with 
the corresponding muscles of the uninjured side demonstrate 
positive evidence of impairment.  Palpation of the muscles 
shows loss of deep fascia or of muscle substance or soft 
flabby muscles in the wound area, with moderate loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles as compared with the sound side.  38 C.F.R. § 
4.56(d)(3) (2001); see 38 C.F.R. § 4.56(c) (1996).

The type of injury associated with a severe disability of 
muscles includes a through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  The history and complaint should include 
cardinal signs and symptoms of muscle disability (loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement) 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  Objective findings show ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in the 
track of the missile.  Tests of strength, endurance, or 
coordination movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  Palpation of the muscles shows loss of deep fascia 
or of muscle substance or soft flabby muscles in the wound 
area.  38 C.F.R. § 4.56(d)(4) (2001); see 38 C.F.R. § 4.56(d) 
(1996).

In this case, the appellant suffered a through-and-through 
gunshot wound to his right upper arm, causing an open 
comminuted fracture of the mid-shaft of his humerus.  The 
wound was debrided and the appellant was hospitalized for 
more than one year.  There was muscle mass lost from the 
biceps, triceps, and deltoid.  The appellant was placed on 
permanent physical profile as a result of the gunshot wound.  
Accordingly, the appellant's wound is consistent with severe 
injury to the muscles.  The appellant's service medical 
records indicate that the biceps, triceps, and deltoid were 
penetrated by the missile.  Therefore, ratings for severe 
injury to Muscle Groups III, V, and VI are warranted.  Muscle 
Group III includes the deltoid and the clavicular pectoralis 
major and controls elevation and abduction of the arm to the 
level of the shoulder and works with muscles in Muscle Group 
II in the forward and backward swing of the arm.  In this 
case, the most severe injury occurred in the appellant's 
triceps and biceps-included in Muscle Groups V and VI.  
Whereas both of these muscle groups affect the elbow, Muscle 
Group III affects the shoulder.  Although the joints acted on 
are different, the shoulder girdle and the arm are in the 
same anatomical region.  See 38 C.F.R. § 4.55(b) (2001); see 
38 C.F.R. §§ 4.54, 4.55(a) (1996).  For compensable muscle 
group injuries that are in the same anatomical region but do 
not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(e) (2001); see 38 C.F.R. § 4.55(a) 
(1996).  However, because the appellant suffered severe 
injuries to his muscles, it is not possible to elevate the 
evaluation of the injuries to Muscle Groups V and VI.

Muscle Group V affects elbow supination and flexion and 
includes the biceps, brachialis, and brachioradialis muscles.  
Muscle Group VI affects extension of the elbow and includes 
the triceps and anconeus muscles.  Under Diagnostic Codes 
5305 and 5306 for these muscle groups, severe disability of 
the major arm would warrant a 40 percent disability rating 
for each muscle group.  38 C.F.R. § 4.73, Diagnostic Codes 
5305, 5306 (2001).  Under the combined ratings table, the 
combined disability rating for two 40 percent disabilities is 
64 percent.  38 C.F.R. § 4.25, Table I (2001).  However, both 
of these muscle groups act upon the same joint-the elbow, 
and the maximum rating for ankylosis of the major elbow is 60 
percent; therefore, 50 percent is the maximum combined rating 
for Muscle Groups V and VI, which both act upon the elbow.  
38 C.F.R. § 4.71a, Diagnostic Code 5205 (2001); see 38 C.F.R. 
§ 4.55(c) (1996); 38 C.F.R. § 4.55(d) (2001).  As noted 
above, the combined rating for these muscle groups, also 
serves as the combined rating for Muscle Groups III, V, and 
VI.  See 38 C.F.R. § 4.55(e) (2001); see also 38 C.F.R. 
§ 4.55(a) (1996).

The Board has considered assigning a separate disability 
ratings for Muscle Group IV under Diagnostic Code 5304; 
however, the examination that identified residuals in this 
specific muscle group was conducted without the benefit of 
review of the appellant's complete service medical records.  
Greater weight is given to the service medical records, which 
identify the injury suffered by the appellant, and to the 
examinations conducted in August 1998 because those 
examinations included a review of the appellant's service 
medical records.  None of these records show injury to Muscle 
Group IV.  From the appellant's service medical records, it 
is apparent that the appellant's biceps, triceps, and deltoid 
were penetrated.  Physical therapy was directed toward 
rehabilitation of his right elbow and right wrist, rather 
than his right shoulder.  Muscle Group IV includes some of 
the intrinsic muscles of the shoulder girdle.  These muscles 
stabilize the shoulder against injury in strong movements, 
holding the head of the humerus in socket, and control 
abduction, outward rotation, and inward rotation of the arm.  
The appellant has been able to move his arm above shoulder 
level.  Shoulder movements have consistently been shown to be 
good, with the only limitation in motion being the result of 
scarring.  Disability from this limitation of motion will be 
addressed further below.  Strength in the right shoulder has 
also been described as good.  Accordingly, the preponderance 
of the evidence is against a compensable disability rating 
for either Muscle Group IV.  Further, because Muscle Group IV 
is in the same anatomical region as Muscle Groups III, V, and 
VI, the appellant would not be entitled to a higher 
disability rating than the 50 percent rating discussed above.  
For compensable muscle group injuries that are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  See 38 C.F.R. § 4.55(e) 
(2001); see also 38 C.F.R. § 4.55(a) (1996).

The Board has also considered assigning a separate disability 
rating for Muscle Group VII, under Diagnostic Code 5307.  
Muscle Group VII controls flexion of the wrist and fingers.  
The muscles in this group are those arising from the internal 
condyle of the humerus-the flexors of carpus, the long 
flexors of the fingers and thumb, and the pronator.  Based on 
the visible scarring resulting from the appellant's gunshot 
wound, there is no evidence to support that this muscle group 
was included in the injury.  The appellant was wounded above 
his elbow, but all of the muscles in this group are below the 
elbow.  VA physicians have repeatedly reported that the 
disability manifestations in the appellant's hand and wrist 
result from neurological impairment.  The service medical 
records, which repeated identify injury to the radial nerve, 
also support this conclusion.  The appellant's neurologic 
impairment will be addressed further below.  Accordingly, the 
preponderance of the evidence is against a compensable 
disability rating under Muscle Group VII.


2.  Neurologic injury

The appellant is also entitled to a separate rating for 
impairment of the radial nerve, also called the musculospiral 
nerve.  38 C.F.R. § 4.55(a) (2001); see 38 C.F.R. § 4.55(g) 
(1996).  Because the appellant's symptoms of muscle injury 
are manifested in his elbow and upper arm, his neurologic 
symptoms which occur below his elbow may be assigned as 
separate rating without violating the prohibition of multiple 
of ratings for the same symptoms.  See 38 C.F.R. § 4.14 
(2001); Esteban v. Brown, 6 Vet. App. 259 (1994); see also 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).

The Board notes that, based upon a review of the record and 
conclusion of a VA physician in September 1996, the 
appellant's neurologic residuals from his gunshot wound have 
been rated previously pursuant to Diagnostic Code 8513 for 
incomplete paralysis of all radicular groups.  The upper 
radicular group affects all shoulder and elbow movements.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2001).  The 
middle radicular group affects adduction, abduction, and 
rotation of the arm; flexion of the elbow; and extension of 
the wrist.  See 38 C.F.R. § 4.124a, Diagnostic Code 8511 
(2001).  The lower radicular group affects all intrinsic 
muscles of the hand and some or all flexors of the wrist and 
fingers.  See 38 C.F.R. § 4.124a, Diagnostic Code 8512 
(2001).  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Penorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The physician's conclusion in 1996 was based upon a review of 
the record that did not include the appellant's complete 
service medical records and that examiner also concluded that 
the appellant should not be rated for disability of the 
muscle groups because to do so would be to evaluate the same 
symptoms under multiple diagnostic codes.  38 C.F.R. § 4.14 
(2001).

The Board has determined that the symptoms of the appellant's 
arm and shoulder girdle disability are more appropriately 
evaluated under the diagnostic codes for muscle disabilities 
and that the symptoms in his hand are more appropriately 
evaluated as neurological impairment of the musculospiral 
nerve because the service medical records only discuss injury 
to the muscle groups and that nerve.  Further, the most 
current VA examinations in August 1998 noted that current 
neurologic impairment was in the musculospiral nerve 
distribution.  The examiner conducting those examinations had 
the opportunity to review the appellant's complete service 
medical records.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38  C.F.R. § 4.120 (2001).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis 
of the peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.

When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2001).  Peripheral neuralgia, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the scale provided for injury of the nerve involved, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2001).

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. 4.6 (2001).  It should also be noted 
that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. 7104(a) (West 
1991); 38 C.F.R. 4.2, 4.6 (2001).

Under Diagnostic Code 8514, compensation is provided for 
complete paralysis of the musculospiral or radial nerve 
manifested by drop of hand and fingers, wrist and fingers 
perpetually flexed, the thumb adducted falling within the 
line of the outer border of the index finger; cannot extend 
hand at wrist, extend proximal phalanges of fingers, extend 
thumb, or make lateral 	movement of wrist; supination of 
hand, extension and flexion of elbow weakened, the loss of 
synergic motion of extensors impairs the hand grip seriously; 
total paralysis of the triceps occurs only as the greatest 
rarity.  38 C.F.R. § 4.124a, Diagnostic Code 8514 (2001).  A 
70 percent evaluation is assigned for complete paralysis of 
the nerve.  A 50 percent evaluation is applicable for severe 
incomplete paralysis, a 30 percent evaluation is applied for 
moderate incomplete paralysis, and a 20 percent evaluation is 
assigned for mild incomplete paralysis.  Id. 

The examination reports beginning in February 1992 have been 
consistent in the description of the appellant's neurological 
impairment.  There is no evidence of wrist drop.  He has 
diminished sensation in right hand and mild weakness in his 
grasp.  Strength has been measured in the 4/5 range.  There 
is no evidence of neuritis or neuralgia.  He is able to move 
his wrist and grip and extend his fingers.  As noted above, 
sensory impairment alone should not be rated as more than 
mild, or at most, moderate impairment.  However, in this 
case, the appellant has some strength deficits in addition to 
some sensory impairment.  Accordingly, the evidence supports 
a 30 percent disability evaluation for moderate incomplete 
paralysis.  This is also consistent with the VA examiner's 
description in 1998 that the appellant's general functional 
activities were affected to a moderate degree.  The 
preponderance of the evidence is against a higher evaluation.

3.  Scars

Additional disability evaluations are available for scars 
that are disfiguring; are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2001).

The appellant's scars are not disfiguring and they have been 
described as having mild hypertrophy and mild dysesthesia but 
no inflammation, discharge, or other complication.  
Accordingly, disability ratings for disfiguring scars under 
Diagnostic Code 7800 and for poorly nourished scars under 
Diagnostic Code 7803 are not appropriate.  As noted in the 
Introduction, the appellant's claim for entitlement to an 
increased evaluation for tender and painful scars has been 
referred to the RO for appropriate development.  Under 
Diagnostic Code 7805, scar which limit the motion of a body 
part are rated based on limitation of function of the 
affected part.  In this case, the examination reports 
consistently show that the motion of the appellant's right 
shoulder is limited by the scars that are residuals of his 
gunshot wound.  Limitation of motion of the arm is rated 
under Diagnostic Code 5201.  Under that diagnostic code, a 20 
percent disability evaluation is assigned for limitation of 
motion of the major arm at shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2001).  The appellant has been 
able to consistently flex his arm to 150 degrees without 
difficulty.  Shoulder level is 90 degrees; so, the appellant 
is capable of motion well beyond that point.

Even with consideration of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint, 
as articulated in DeLuca, the appellant is not entitled to a 
compensable rating for limitation of motion of the arm.  
Although the appellant has shown difficulty only at the 
extremes of motion of the arm and has shown weak movement 
from 150 degrees to 180 degrees.  Further, assigning a 
separate rating for limitation of motion based on the DeLuca 
factors would constitute impermissible pyramiding by 
compensating the appellant for weakness in his shoulder that 
has already been considered and rated under Diagnostic Code 
5303 for Muscle Group III.  Accordingly, the preponderance of 
the evidence is against a compensable rating based upon 
limitation of motion of the arm.


ORDER

A 50 percent, but no higher, disability evaluation for 
injuries to Muscle Groups III, IV, V, and VI and a 30 
percent, but no higher, disability evaluation for incomplete 
paralysis of the musculospiral nerve are granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


